FILED
                            NOT FOR PUBLICATION                             DEC 16 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT

SECURITIES AND EXCHANGE                          No. 09-36003
COMMISSION,
                                                 D.C. No. 6:09-cv-06056-HO
              Plaintiff,

  and                                            MEMORANDUM *

MARVIN G. CALHOUN, DBA
Calhoun’s Hawthorne Gardens, LLC,

              Intervenor - Appellant,

  v.

CAPITAL PACIFIC BANK and
CERTAIN HG TICS,

              Intervenors - Appellees,

  and

SUNWEST MGMT, INC.; et al.,

              Defendants.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Michael R. Hogan, District Judge, Presiding


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                            Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and THOMAS, Circuit Judges.

      Intervenor Marvin G. Calhoun, dba Calhoun’s Hawthorne Gardens, LLC,

appeals pro se from the district court’s order directing him to execute a settlement

agreement in accordance with a prior settlement between Calhoun and other

parties. We dismiss for lack of appellate jurisdiction.

      We have “jurisdiction of appeals from all final decisions of the district

courts . . .” under 28 U.S.C. § 1291. The record indicates that the order appealed

from is not a final order, rather, the underlying action is in mediation and judgment

has not been entered. Moreover, the district court did not certify the matter for

immediate appeal. See F. R. Civ. P. 54(b). In the absence of such an order, “any

order or other decision, however designated, that adjudicates fewer than all the

claims or the rights and liabilities of fewer than all the parties does not end the

action as to any of the claims or parties.” Id.; see Chacon v. Babcock, 640 F.2d

221, 222 (9th Cir. 1981).

      All pending motions are denied as moot.

      DISMISSED.



          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                            2                                     09-36003
3   09-36003